DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 objected to because of the following informalities:  “wherein classifying the combined feature set into the one or more output classes, using a multilevel classifier” is unclear. For examination purposes, claim is construed to mean that the classification of the feature set is executed using a multilevel classifier.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 4, and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend. Claim 2 and 3 are written to depend upon themselves. Claims 4 and 6 depend on these improper claims. For examination purposes, claim 2 is construed to depend on claim 1, and claim 3 is construed to depend on claim 2. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Regarding claim 1 the claim recites A method for performing hierarchical classification of data, the method comprising: receiving, by at least one processing device, input data for encoding into multiple channels; extracting, by the at least one processing device, one or more features corresponding to the input data, and one or more temporal structures of the input data; identifying, by the at least one processing device, one or more feature dependencies in the input data; combining, by the at least one processing device, the extracted one or more features corresponding to the input data, the extracted one or more temporal structures of the input data, and the identified one or more feature dependencies in the input data, into a combined feature set; and classifying, by the at least one processing device, the combined feature set into one or more output classes, and thereby performing the hierarchical classification of data.
	Claim 1 recites the following abstract ideas:
identifying . . .  one or more feature dependencies in the input data;
and classifying . . . the combined feature set into one or more output classes, and thereby performing the hierarchical classification of data
these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying feature dependencies of input data, and classifying a feature set into output classes based on a mental observation of a combined feature set of temporal structures, extracted features of the input data, and feature dependencies.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:

A method for performing hierarchical classification of data, the method comprising: receiving, by at least one processing device, input data for encoding into multiple channels: 
extracting, by the at least one processing device, one or more features corresponding to the input data, and one or more temporal structures of the input data
combining, by the at least one processing device, the extracted one or more features corresponding to the input data, the extracted one or more temporal structures of the input data, and the identified one or more feature dependencies in the input data, into a combined feature set;
These limitations, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of receiving input data and combining features and temporal structure into a combined set, as well as extracting features of input data) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Furthermore, the recitation of the usage of the at least one processing device to execute the abstract ideas of identifying and classifying is deemed to be mere instructions to apply the judicial exception using generic computer components, which, according to MPEP 2106.05(f), “does not integrate the abstract idea into a practical application in Step 2A Prong Two.”

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
A method for performing hierarchical classification of data, the method comprising: receiving, by at least one processing device, input data for encoding into multiple channels: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
extracting, by the at least one processing device, one or more features corresponding to the input data, and one or more temporal structures of the input data
combining, by the at least one processing device, the extracted one or more features corresponding to the input data, the extracted one or more temporal structures of the input data, and the identified one or more feature dependencies in the input data, into a combined feature set: 
these limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as a combined set of features and temporal structures as well as features corresponding to input data, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
Furthermore, the recitation of the usage of the at least one processing device in the abstract ideas of extracting, identifying, and classifying is deemed to be mere instructions to apply the judicial exception using generic computer components, which, according to MPEP 2106.05(f), does not amount to significantly more than the judicial exception. 

	Thus claim 1 is not patent eligible. Claim 9 and 18 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 2, the claim recites: the method of claim 2, wherein classifying the combined feature set into the one or more output classes, using a multilevel classifier: in this additional limitations, the usage of a multilevel classifier to execute the abstract idea of classifying is deemed to be mere instructions to apply the judicial exception using generic computer components, which, according to MPEP 2106.05(f), “does not integrate the abstract idea into a practical application in Step 2A Prong Two,” nor amount to significantly more than the judicial exception.
	Thus claim 2 is not patent eligible. Claims 10 and 19 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 3, the claim recites: The method of claim 3, wherein the multilevel classifier is a hierarchical multilevel network of interconnected deep neural network models: in this additional limitations, the usage of a multilevel classifier to execute the abstract idea of classifying is deemed to be mere instructions to apply the judicial exception using generic computer components, which, according to MPEP 2106.05(f), “does not integrate the abstract idea into a practical application in Step 2A Prong Two,” nor amount to significantly more than the judicial exception.

	Thus claim 3 is not patent eligible. Claim 11 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 4, the claim recites: The method of claim 2, wherein the multilevel classifier is trained with training data associated with the one or more output classes: in this additional limitations, the usage of a multilevel classifier to execute the abstract idea of classifying is deemed to be mere instructions to apply the judicial exception using generic computer components, which, according to MPEP 2106.05(f), “does not integrate the abstract idea into a practical application in Step 2A Prong Two,” nor amount to significantly more than the judicial exception. The training of such a classifier is deemed to be directed towards a technological environment in which to apply the abstract idea of classify, which according to MPEP 2106.05(h), does not “amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.”

	Thus claim 4 is not patent eligible. Claim 12 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 5, the claim recites: The method of claim 1, wherein the input data is in the form of one or more modalities, the one or more modalities correspond to an input type: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of receiving input data in the form of modalities) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.

	Thus claim 5 is not patent eligible. Claim 13 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 6, the claim recites the method of claim 2, wherein the multilevel classifier is configured to facilitate taxonomy classification associated with the one or more modalities: in this additional limitations, the usage of a multilevel classifier to execute the abstract idea of classifying is deemed to be mere instructions to apply the judicial exception using generic computer components, which, according to MPEP 2106.05(f), “does not integrate the abstract idea into a practical application in Step 2A Prong Two,” nor amount to significantly more than the judicial exception.

	Thus claim 6 is not patent eligible. Claim 14 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 7, the claim recites: The method of claim 1, wherein the input data comprises at least one of candidate profiles, resumes, songs, or movies: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of receiving input data in the form of profiles) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.

	Thus claim 7 is not patent eligible. Claim 15 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 8, the claim recites: The method of claim 1, wherein the one or more features comprises at least one of job skills or educational qualification: this additional limitation is considered an addition to the abstract idea of extracting features in claim 1 and is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally extracting features from input data based on a mental observation of the input data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	Thus claim 8 is not patent eligible. Claim 16 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 17, the claim recites the system of claim 9, wherein the at least one processing device is configured to classify the data until a terminal class node is reached: the recitation of the usage of the at least one processing device in the abstract idea of classifying in claim 9 is deemed to be mere instructions to apply the judicial exception using generic computer components, which, according to MPEP 2106.05(f), “does not integrate the abstract idea into a practical application in Step 2A Prong Two,” and does not amount to significantly more than the judicial exception.

	Regarding claim 20, the claim recites: The non-transitory computer-readable medium according to claim 18, wherein the multilevel classifier is a hierarchical multilevel network of interconnected deep neural network models and the multilevel classifier is trained with training data associated with the one or more output classes: in this additional limitations, the usage of a multilevel classifier to execute the abstract idea of classifying is deemed to be mere instructions to apply the judicial exception using generic computer components, which, according to MPEP 2106.05(f), “does not integrate the abstract idea into a practical application in Step 2A Prong Two,” nor amount to significantly more than the judicial exception. Furthermore, the training of such a classifier is deemed to be directed towards a technological environment in which to apply the abstract idea of classify, which according to MPEP 2106.05(h), does not “amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9-10, 12-13, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andrade (World Intellectual Property Organization Publication No. WO 2017149559), hereinafter Andrade in view of Cheng (U.S. Patent Publication No. 20160004911), hereinafter Cheng 1.

	Regarding claim 1, Andrade discloses A method for performing hierarchical classification of data, the method comprising: receiving, by at least one processing device, input data for encoding into multiple channels (in paragraphs 0014-0015, Andrade details a system for processing feature vectors representing events into different classes utilizing a hierarchical classification method, by “classifying a relation between first and second events.” In paragraph 0038, Andrade specifies that these feature vectors could be “inputted from a user,” and, in paragraph 0044 specifies an “input layer” that is meant to receive “inputs of feature vectors” for classifying. These feature vectors are considered equivalent to input data. In an example, the input layer receives “inputs of feature vectors xa, xb of event pair ‘a’, ‘b’” to be classified).
	extracting, by the at least one processing device, one or more features corresponding to the input data (in paragraphs 0043-0045, Andrade details “event layers” that receive feature vectors from the “input layers” and “calculate event embeddings ea, eb which represent features of the events "a", "b", respectively.” The output of this event layer is sent to two “feature layers” which Andrade defines as “feature extractors.” These extractors are defined in paragraphs 0046 and 0047 to extract temporal and entailment features, equivalent to one or more features corresponding to the input data).
	and one or more temporal structures of the input data (in paragraph 0046, Andrade details a “temporal feature layer” that “extracts the temporal feature from the features of the events ‘a’ and ‘b,’” considered equivalent to temporal structures as detailed by the applicant. This layer is shown as the “temporal feature layer” in FIG. 6).
	identifying, by the at least one processing device, one or more feature dependencies in the input data (in paragraph 0047, Andrade details an “entailment feature layer” that “extracts the entailment feature from the features of the events "a" and "b.” These entailment features are considered equivalent to feature dependencies, as described in paragraph 0026. Andrade states that entailment features are a form of an “implication relation” or “logical implication” between events (or features) which is understood to be a dependency, as one event implies another and is a logical consequence. This logical consequence is considered to be a dependence. In examples given in paragraph 0034 illustrate this dependency. One example of  "Peter cooks food" => "Peter prepares food"’ embodies a dependent relationship that if food is cooked that would mean that the food is also prepared as a consequence. This layer is shown as the “entailment feature layer” in FIG. 6). 
	. . . and classifying, by the at least one processing device, the combined feature set into one or more output classes, and thereby performing the hierarchical classification of data (in paragraph 0050, Andrade teaches a “joint feature layer” that calculates a “joint feature” representing a joint feature, “using outputs from the temporal feature layer and entailment feature layer.” As shown in the equation in paragraph 0050, the joint feature designated as fj(a,b) is equivalent to g(Mj[ft(a,b), fe(a,b)]) with g() representing a sigmoid function. The combination of ft(a,b) and fe(a,b), which represent the temporal and entailment features respectively, into a matrix Mj is considered equivalent to a combination of the temporal structures and feature dependencies into a combined feature set. The temporal or entailments classifications are analogous to one or more output classes. A “class layer” is shown in FIG. 6, which displays the hierarchical classification method. In paragraph 0051, Andrade details that this “class layer” calculates a “class score for classifying a temporal relation, an entailment relation, or both of them, using an output from the joint feature layer.” As stated above, this joint feature layer consists of features ft(a,b) and fe(a,b) which represent the temporal structure feature and the entailment feature, respectively and the classification of the output of this joint feature is considered equivalent to the classification of a combined feature set.
	However, Andrade does not disclose combining, by the at least one processing device, the extracted one or more features corresponding to the input data, the extracted one or more temporal structures of the input data, and the identified one or more feature dependencies in the input data, into a combined feature set. As stated above, Andrade details a “joint feature layer” that teaches a combined feature set of temporal and entailment structures only, but does not explicitly specify that this joint feature includes extracted one or more features in addition to the temporal and entailment features. This combination of a temporal structure and entailment feature is considered equivalent to a combined feature set, but not one that includes other features extracted from input data. 
	However, in the same field of endeavor, Cheng 1 teaches combining, by the at least one processing device, the extracted one or more features corresponding to the input data, the extracted one or more temporal structures of the input data, and the identified one or more feature dependencies in the input data, into a combined feature set (in FIG. 2 and in paragraphs 0040 and 0044 Cheng 1 details several feature extractions, such as a “visual feature detection module” that extracts “visual features 220,” and a “audio feature detection module 214” that “extracts speech features” from multimedia input 102. In paragraph 0049, Cheng 1 specifies that a detection module is used “to combine the visual features 220, the audio features 222, the textual features 224, and the meta-level features 226.” In paragraph 0050 and FIG. 2, Cheng 1 details identifying relationships between features and concepts, which the detection module uses “to determine whether a combination of features 244, relationships 246, and/or concepts 238 evidences an event.” This combination is considered equivalent to combining these features and relationships into a combined features set. These “relationships 246” are deemed to include extracted temporal structures, as they are specified by Cheng 1 in paragraph 0050 to be “temporal relations between actions, objects, and/or audio events.” Furthermore, these relationships are deemed to be “attributed relationships” which include “spatial, causal, procedural” relationships, which are considered equivalent to feature dependencies.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Andrade (directed to a multilevel classifier for classifying inputs) and Cheng 1 (directed to a combination of features with temporal structures and dependencies), and arrived at a multilevel classifier for classifying inputs based on extracted features, dependencies, and temporal structures. A person of ordinary skill in the database field would be motivated to make such a combination to “help users quickly and easily locate “salient activities”’ in input data such as  “lengthy and/or large volumes of video footage, so that the most important or meaningful segments can be extracted, retained and shared” (Cheng 1 paragraph 0015).

	Claims 9 and 18 are similarly rejected. Refer to claim 1 for analysis.

	Regarding claim 2, Andrade in view of Cheng 1 teaches the method of claim 2 (construed as the method of claim 1), wherein classifying the combined feature set into the one or more output classes, using a multilevel classifier (as stated above, in paragraph 0051, Andrade details a “class layer” that calculates a “class score for classifying a temporal relation, an entailment relation, or both of them, using an output from the joint feature layer.” The input events are classified as either a temporal or entailment relation based on the output from a joint feature layer, considered equivalent to a combined feature set. The temporal or entailments classifications are analogous to one or more output classes. The “class layer” is shown in FIG. 6 as part of a “neural network” described as a “final relation classifier.” This neural network, shown in FIG. 6 as consisting of several layers, is considered equivalent to a multilevel classifier).

	Claims 10 and 19 are similarly rejected. Refer to claim 2 for analysis.

	Regarding claim 4, Andrade in view of Cheng 1  teaches the method of claim 2, wherein the multilevel classifier is trained with training data associated with the one or more output classes (in paragraph 0039, Andrade discloses a “training data storage” that stores “pairs of events as training data” for the classifier. This training data is shown in FIG. 5, and each “piece of training data” includes “a type of an implication relation for the pair of events,” with this type either being a “temporal relation” or “entailment relation.” These stored types are considered equivalent to output classes. FIG. 4 shows a training process for a “neural network” that is identified in claim 2 analysis as a multilevel classifier).
	Claim 12 is similarly rejected. Refer to claim 4 for analysis.

	Regarding claim 5, Andrade in view of Cheng 1 teaches the method of claim 1, wherein the input data is in the form of one or more modalities, the one or more modalities correspond to an input type (in paragraphs 0025 and 0026, Andrade details that input data consists of events represented by feature vectors that identify an “implication relation.” Andrade specifies that this implication relation can “be classified as two types: a temporal relation . . . or an entailment relation.” These two types of classification is considered equivalent to one or more modalities corresponding to an input type as detailed by the applicant).
	Claim 13 is similarly rejected. Refer to claim 5 for analysis.


Claims 3, 6, 11, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrade in view of Cheng 1 and in further view of Cheng (U.S. Patent Publication No. 20190171913), hereinafter Cheng 2.

Regarding claim 3, as stated above, Andrade in view of Cheng 1 disclose the method of claim 3 (construed as the method of claim 2). However, Andrade in view of Cheng 1 does not disclose wherein the multilevel classifier is a hierarchical multilevel network of interconnected deep neural network models. In FIG. 6, Andrade displays a multilevel classifier, but, as stated in the abstract, considers this to embody a single neural network, not a multiple interconnected deep neural networks.
However, in the same field of endeavor, Cheng 2 discloses wherein the multilevel classifier is a hierarchical multilevel network of interconnected deep neural network models (in paragraph 0004, Cheng 2 describes classifying an “input text block according to a taxonomic hierarchy using neural networks.” These networks could be “recurrent neural networks” or “Long Short-Term Memory” or “LSTM neural networks,” which are considered to embody deep neural network models. These LSTM neural networks are identified by Li and Wu to be “inherently deep in time” and could be implemented as “deep LSTM architectures” which are considered equivalent to deep neural networks (Li, Xiangang, and Xihong Wu. "Constructing long short-term memory based deep recurrent neural networks for large vocabulary speech recognition." 2015 ieee international conference on acoustics, speech and signal processing (icassp). IEEE, 2015). Furthermore, in FIG. 1, Cheng 2 details a “taxonomic hierarchy” of nodes considered to be a multilevel classifier. In FIG. 2, this classifier is shown to consist of an “encoder” and “decoder” recurrent neural networks, considered to be equivalent to a multilevel network of interconnected deep neural network models).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Andrade (directed to a multilevel classifier for classifying inputs), Cheng 1 (directed to a combination of features with temporal structures and dependencies), and Cheng 2 (directed to a multilevel classifier consisting of several neural networks), and arrived at a multilevel classifier for classifying inputs based on extracted features, dependencies, and temporal structures using interconnected neural networks. A person of ordinary skill in the database field would be motivated to make such a combination to “learn the complex relationships between natural language input text and the nodes in a taxonomic hierarchy that define a classification path without needing a separate local classifier at each node or each level in a taxonomic hierarchy or a global classifier that considers the entire class hierarchy at the same time, as required in other approaches” (Cheng 2 paragraph 0006).

Claim 11 is similarly rejected. Refer to claim 3 for analysis.
 
Regarding claim 6, as stated above, Andrade in view of Cheng 1 disclose the method of claim 2. However, Andrade in view of Cheng 1 does not disclose wherein the multilevel classifier is configured to facilitate taxonomy classification associated with the one or more modalities. 
However, in the same field of endeavor, Cheng 2 discloses wherein the multilevel classifier is configured to facilitate taxonomy classification associated with the one or more modalities (in FIG. 1 and paragraphs 0019-0020, Cheng 2 discloses a “taxonomic hierarchy 10” that “can be used to classify many different types of data into different taxonomic classes, from one or more high-level broad classes, through progressively narrower classes, down to the leaf node level classes.” These different classes are considered analogous to modalities. This hierarchy, an example of which is shown in FIG. 5A and 5B is considered multilevel as it classifies inputs into narrower classes as the classifier moves further down the hierarchy).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Andrade (directed to a multilevel classifier for classifying inputs), Cheng 1 (directed to a combination of features with temporal structures and dependencies),  and Cheng 2 (directed to a multilevel classifier consisting of several neural networks), and arrived at a multilevel classifier for classifying inputs based on extracted features, dependencies, and temporal structures using interconnected neural networks. A person of ordinary skill in the database field would be motivated to make such a combination to “learn the complex relationships between natural language input text and the nodes in a taxonomic hierarchy that define a classification path without needing a separate local classifier at each node or each level in a taxonomic hierarchy or a global classifier that considers the entire class hierarchy at the same time, as required in other approaches” (Cheng 2 paragraph 0006).
Claim 14 is similarly rejected. Refer to claim 6 for analysis.


	Regarding claim 17, as stated above, Andrade in view of Cheng 1 disclose the system of claim 9. However, Andrade in view of Cheng 1 does not disclose  wherein the at least one processing device is configured to classify the data until a terminal class node is reached. 
	However, in the same field of endeavor, Cheng 2 discloses wherein the at least one processing device is configured to classify the data until a terminal class node is reached (in FIG. 9, Cheng 2 details a processing unit for executing the embodiments of the disclosure. Furthermore, in an example shown in FIG. 5A and FIG. 5B and described in paragraph 0038, Cheng 2 details classifying an input (designated as 72) classified into each subsequent node until a terminal node (1.2.2.2) is reached).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Andrade (directed to a multilevel classifier for classifying inputs), Cheng 1 (directed to a combination of features with temporal structures and dependencies),  and Cheng 2 (directed to a multilevel classifier consisting of several neural networks), and arrived at a multilevel classifier for classifying inputs based on extracted features, dependencies, and temporal structures using interconnected neural networks. A person of ordinary skill in the database field would be motivated to make such a combination to “learn the complex relationships between natural language input text and the nodes in a taxonomic hierarchy that define a classification path without needing a separate local classifier at each node or each level in a taxonomic hierarchy or a global classifier that considers the entire class hierarchy at the same time, as required in other approaches” (Cheng 2 paragraph 0006).

	Regarding claim 20, as stated above, Andrade in view of Cheng 1 disclose the non-transitory computer-readable storage medium according to claim 18. Andrade further discloses . . . and the multilevel classifier is trained with training data associated with the one or more output classes (in paragraph 0039, Andrade discloses a “training data storage” that stores “pairs of events as training data” for the classifier. This training data is shown in FIG. 5, and each “piece of training data” includes “a type of an implication relation for the pair of events,” with this type either being a “temporal relation” or “entailment relation.” These stored types are considered equivalent to output classes).
	However, Andrade in view of Cheng 1 does not disclose wherein the multilevel classifier is a hierarchical multilevel network of interconnected deep neural network models . . .
However, in the same field of endeavor, Cheng 2 discloses wherein the multilevel classifier is a hierarchical multilevel network of interconnected deep neural network models (in paragraph 0004, Cheng 2 describes classifying an “input text block according to a taxonomic hierarchy using neural networks.” These networks could be “recurrent neural networks” or “Long Short-Term Memory” or “LSTM neural networks,” which are considered to embody deep neural network models. In FIG. 1, Cheng 2 details a “taxonomic hierarchy” of nodes considered to be a multilevel classifier. In FIG. 2, this classifier is shown to consist of an “encoder” and “decoder” recurrent neural networks, considered to be equivalent to a multilevel network of interconnected deep neural network models).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Andrade (directed to a multilevel classifier for classifying inputs), Cheng 1 (directed to a combination of features with temporal structures and dependencies),  and Cheng 2 (directed to a multilevel classifier consisting of several neural networks), and arrived at a multilevel classifier for classifying inputs based on extracted features, dependencies, and temporal structures using interconnected neural networks. A person of ordinary skill in the database field would be motivated to make such a combination to “learn the complex relationships between natural language input text and the nodes in a taxonomic hierarchy that define a classification path without needing a separate local classifier at each node or each level in a taxonomic hierarchy or a global classifier that considers the entire class hierarchy at the same time, as required in other approaches” (Cheng 2 paragraph 0006).

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andrade in view of Cheng 1 and in further view of Xie (U.S. Patent Publication No. 20190303798), hereinafter Xie.

Regarding claim 7, as stated above, Andrade in view of Cheng 1 teaches the method of claim 1. However, Andrade in view of Cheng 1 does not disclose wherein the input data comprises at least one of candidate profiles, resumes, songs, or movies. 	However, in the same field of endeavor, Xie discloses wherein the input data comprises at least one of candidate profiles, resumes, songs, or movies (in paragraph 0026, Xie details analyzing “profile and/or usage data for a user,” equivalent to input data, as input to a “career path model” to evaluate possible careers. Xie specifies in paragraph 0018 that “profile and/or usage data is examined to locate features relevant to career path determinations.” This profile, equivalent to a candidate profile as detailed by the applicant, includes “job title, seniority, industry, major, degree, job start date, job send date, years after graduation” which is considered equivalent to a resume. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Andrade (directed to a multilevel classifier for classifying inputs), Cheng 1 (directed to a combination of features with temporal structures and dependencies),  and Xie (directed to inputting profile and resume data into a model ), and arrived at a multilevel classifier for classifying inputs based on extracted features, dependencies, and temporal structures using interconnected neural networks, wherein the input data consists of candidate profiles and resumes. A person of ordinary skill in the database field would be motivated to make such a combination to “to receive an input candidate's profile and/or usage data and output a score for one or more potential career paths for the candidate” (Xie paragraph 0019).

Claim 15 is similarly rejected. Refer to claim 7 for analysis.

Regarding claim 8, as stated above, Andrade in view of Cheng 1 teaches the method of claim 1. However, Andrade in view of Cheng 1 does not disclose wherein the one or more features comprises at least one of job skills or educational qualification (as stated above, in paragraph 0026, Xie details analyzing “profile and/or usage data for a user,” equivalent to input data, as input to a “career path model” to evaluate possible careers. Xie specifies in paragraph 0018 that “profile and/or usage data is examined to locate features relevant to career path determinations.” One feature that is located is a “degree” which is deemed equivalent to an educational qualification. Furthermore, the location of this feature is considered equivalent to the extraction of such a feature. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Andrade (directed to a multilevel classifier for classifying inputs), Cheng 1 (directed to a combination of features with temporal structures and dependencies),  and Xie (directed to inputting profile and resume data into a model ), and arrived at a multilevel classifier for classifying inputs based on extracted features, dependencies, and temporal structures using interconnected neural networks, wherein the input data consists of candidate profiles and resumes. A person of ordinary skill in the database field would be motivated to make such a combination to “to receive an input candidate's profile and/or usage data and output a score for one or more potential career paths for the candidate” (Xie paragraph 0019).
Claim 16 is similarly rejected. Refer to claim 8 for analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arel (U.S. Patent No. 10162794) details a hierarchical machine learning classification system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PATRICK FRESNEDA whose telephone number is (571)272-8452. The examiner can normally be reached Monday - Friday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PATRICK FRESNEDA/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169